DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 02/11/2021. Claim 1 is currently amended, claims 2-4 are cancelled, claims 5-20 are withdrawn. Accordingly claim 1 is examined herein.
Claim Interpretation
Examiner wishes to point out to Applicant that claim 1 is directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Snider (WO 2014/176704 – of record) in view of Dudley (US 2014/0265034) and Simonis (US 2006/0161287 – of record).
Regarding claim 1, Snider teaches a resin tank applicable to a photocuring 3D printer (see Abstract; Figs.1-6; [0020], [0022], [0024], and [0026]) comprising: 
a tank body (14) for containing a liquid photosensitive resin, at least one side wall (30), (32), (58), (60)) of the tank body being an optically-transmissive wall (see Fig.2; [0021]); a transverse guide element (linear guide elements (38) and (40)) arranged on the tank body (see Figs.1-4); and
a load-bearing element ((58) and (60)) arranged inside the tank body and movable transversely along the guide element, wherein a load-bearing surface of the load-bearing element faces the optically-transmissive wall (see Figs.4-6 and 8-9; [0021-0022]); wherein there are two of the guide elements ((38) and (40)) which are respectively arranged at upper portions of sidewalls adjacent to the optically-transmissive wall (see Figs.1-2; [0021]). 
Snider does not explicitly teach wherein each of the guide elements is a guide screw, and an upper portion of the load-bearing element has a nut seat configured to cooperate with the guide screw.
In the same field of endeavor, 3-D printing, Dudley teaches a 3D printer (10) comprise a tank (a material storage area (22)), two linear guides (guide rails (156)) are respectively arranged at upper portions of sidewalls of the tank (22), wherein each of the guide elements includes is a guide screw (150), and an upper portion of a load-bearing element (154) has a nut seat (152) configured to cooperate with the guide screw (see Figs. 1-2;[0056],[0069], [0073] and [0077]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a resin tank as taught by Snider with wherein each of the guide elements is a guide screw, and an upper portion of the load-bearing element has a nut seat configured to cooperate with the guide screw as taught by Dudley for the purpose of providing stable movement direction (see [0069]).  In addition, it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). (Please see MPEP 2143 I B for further details).
The combination of Snider and Dudley does not teach wherein a size of the optically-transmissive wall ranges from 20 inches to 120 inches.  However, Snider teaches that the resin tank can have small size in order to eliminate the need to acquire numerous stereo-lithography systems of differing sizes (see [0026]), thus It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a size of the optically-transmissive wall of the tank ranges from 20 inches to 120 inches in order to eliminate the need to acquire numerous stereo-lithography systems of differing sizes (see [0026]).  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). (Please see MPEP 2144.04 IV A for further details).
Regarding the final limitation “wherein the photocuring 3D printer further comprises an LCD display unit having a same area as the optically-transmissive wall and covered at an outer side or an inner side of the optically-transmissive wall”, Examiner notes that claim 1 directed to a resin tank applicable to a photocuring 3D printer, thus, the photocuring 3D printer is not positively recited.  The manner of using the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details).
Alternatively,  In the same field of endeavor, 3-D printing, Simonis teaches a vat (10) used in systems for rapid prototyping and manufacturing of objects using photocurable polymer (see Fig. 1; [0002]), wherein the system includes an LCD display unit ((22) and (24)) having a same area as the optically-transmissive wall (16) and covered at an outer side or an inner side of the optically-transmissive wall (see Fig.1;[0016-0022] and [0028]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a resin tank as taught by the combination of Snider and Dudley   with wherein the photocuring 3D printer further comprises an LCD display unit having a same area as the 
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Snider discloses a structure of two-side emitting devices, therefore Snider does not teach the light source on one side of the present application, Examiner respectfully submits that claim 1 does not preclude a structure of two-side emitting devices. In fact, the instant claim 1 does not recites the light source on one side.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the resin pool of the present invention has a fixed shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument regarding “the photocuring 3D printer further comprises an LCD display unit”, Examiner notes that claim 1 directed to a resin tank applicable to a photocuring 3D printer, and the photocuring 3D printer is not positively recited. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743